At the last term of this court, the appellee produced in- court, and filed the certificate of the Clerk of the Circuit Court of Washington county, that an appeal had been entered, and a recognizance given in this case according to law, at the May term of said Circuit Court, in the year 1839; whereupon this court entered a rule against tile appellant to appear on the first day of the present term and show cause why the judgment appealed from should not be affirmed, by reason of his failure to file in this court ten days before the last term thereof, a duly certified transcript of the record in this case, and also for his failure to file his assignment of errors therein, within the first four days of the last term of this court as required by law; but there being no legal service of said rule on the applicant, the same was renewed at the present term, and made returnable to the court on the thirty-first day of January, 1840, on which day, the same being returned executed according to law, and the appellee thereupon renewing his motion previously made to affirm the judgment; and the appellant not showing any cause for his failure to file in this court a duly certified transcript of the record in this case according to law, the rule against him was made absolute; and the judgment below agreeably to the requisitions of the 24th section of the 117th chapter of the Revised Statutes-of Arkansas, p. 644, was affirmed with costs.